Citation Nr: 1118247	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from November 1941 to May 1942 and from January 1946 to February 1946.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In her July 2007 substantive appeal, the appellant requested a personal hearing in Washington, DC.  In a subsequent letter sent to the appellant in December 2010, the RO informed the appellant of a Board hearing scheduled in March 2011.  The appellant submitted a letter, dated February 2011, indicating that she would be unable to attend the scheduled hearing in Washington, DC.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1991; his certificate of death lists the cause of death as a bleeding duodenal ulcer.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Bleeding duodenal ulcer did not originate during the Veteran's service or until decades thereafter and is not otherwise etiologically related to the Veteran's active service, and the Veteran's death was not otherwise etiologically related to his period of service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service- connected disorder is one that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service- connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service- connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b) and (d).

Certain chronic diseases, including cardiovascular disease, may be presumed to have incurred in service, although not otherwise established as such, if manifested to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(3) (2010); see 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).

In addition, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) (2010).

At the time of the Veteran's death, service connection was not in effect for any disability.

A report of physical examination of enlisted personnel prior to discharge from January 1946 indicated that the Veteran had normal clinical evaluations of all his systems.  Significantly, the examination report did not indicate any abnormalities with respect to the Veteran's abdominal wall and viscera, providing evidence against this claim.  

In this case, the Board notes the paucity of treatment records, both in service and post-service.  Indeed, there is no competent medical evidence of record that suggests that a listed cause of the Veteran's death might have been somehow otherwise related to his service.  The appellant has not submitted any medical opinion, treatise, or other competent evidence to the effect that the Veteran's bleeding duodenal ulcer is related to his service or to any event therein.  Consequently, service connection for the cause of the Veteran's death on the basis that the primary cause of his death was incurred or aggravated in service is not warranted.

Because the Veteran had not established service connection for any disability, there is no basis for considering whether a service-connected disability contributed to cause his death.  See 38 C.F.R. § 3.312 (c).  At this juncture, however, the Board notes the appellant's contention that the Veteran was a prisoner of war (POW) and should presumptively be awarded service connection for his cause of death, bleeding duodenal ulcer.

The phrase "former prisoner of war" means a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  VA is bound to accept the findings of the appropriate service department that a person was a POW during a period of war, unless a reasonable basis exists for questioning them.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

If a Veteran is a former POW and, as such, was interned or detained for not less than 30 days, certain diseases shall be service-connected if manifested to a degree of 10 percent or more at any time after discharge or release from active military, naval, or air service, even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) also are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  These diseases include atherosclerotic heart disease, hypertensive heart disease, myocardial infarction, congestive heart failure, beriberi heart disease, and peptic ulcer disease.

In this case, however, the service department verified that the Veteran had active service in the Philippine Commonwealth Army.  Although the Veteran alleged that he was in POW status from June 1943 to August 1943, the service department concluded that this alleged POW status was not supported and the Veteran was not entitled to receive pay during this period.

VA is bound by service department certifications in these cases; thus, as the RO determined in a November 2006 administrative decision, the Veteran is not entitled to recognition as a POW because he has no active service as a former POW.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  As such, the presumption for POWs is not for application in this case.

In addition, there is no evidence that a bleeding duodenal ulcer, a type of peptic ulcer disease, was manifested within one year after service and service connection on that presumptive basis is not warranted.

The only evidence supportive of the appellant's claim consists of the statements of the appellant herself.  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the United States Court of Appeals for Veterans Claims (Court) categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that the matter of whether a bleeding duodenal ulcer is related to service over four decades ago is clearly a matter that is far removed from the realm of lay expertise.  The appellant is not competent to offer an opinion concerning medical etiology in this case.

Based on the foregoing, there is no evidence of the Veteran's fatal condition in service or until decades after service, and no competent evidence suggesting a link to service, or otherwise suggesting the Veteran's death is related to service.  As the preponderance of the evidence is against the claim, service connection for the cause of the Veteran's death is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2006 and April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The claim was last readjudicated in a May 2007 statement of the case.

The Board notes that the May 2006 and April 2008 notice letters did not specifically inform the appellant that the Veteran was not service-connected for any disabilities.  However, the appellant, who has been assisted by a representative throughout the appeals process, is clearly aware of this fact and the evidentiary requirements necessary to substantiate this aspect of her claim.  Indeed, in a brief submitted by the appellant's representative in April 2011, the representative clearly indicated that the "veteran was not service connected for any disabilities with the Department of Veterans' Affairs (VA)."

On the facts of this case, the Board finds that any VCAA notice error involving the Hupp requirements has not affected the essential fairness of the adjudication as VA has attempted to obtain all relevant evidence and a reasonable person could be expected to understand from the notices what was needed.  Again, the Board must stress that the statements of the appellant demonstrate her total awareness of the evidentiary requirements through the assistance of her representative.  Furthermore, the issue of inadequate notice has never been argued by the appellant or her representative, further demonstrating that inadequate notice is not a prejudicial issue in this case.

VA has not obtained a medical opinion in this case given that, as discussed above, there is no evidence of the fatal condition in service and there is no competent evidence suggesting a link between the Veteran's death and service.  In such circumstances, there is no reasonable possibility that such assistance would aid in substantiating the claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Thus, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


